1700 G Street NW,
Washington, DC 20552


December 17, 2018

Filed Via ECF

The Honorable Robert D. Mariani
U.S. District Court, Middle District of Pennsylvania
William J. Nealon Federal Bldg. & U.S. Courthouse
235 N. Washington Avenue
Scranton, PA 18503

       Re:     Consumer Financial Protection Bureau v. Navient Corp., et al.,
               Case No. 3:17-CV-00101-RDM

Dear Judge Mariani:

       Per the Court’s December 10, 2018 order, the parties have met and conferred in an
attempt to agree upon an extension of the fact discovery period in this matter. Despite meeting
and conferring on December 11, 13, 14, and 17, the parties are unable to reach a resolution on an
extension of time.

        Below are the proposals from the Bureau and Navient in the event that this information
aids the Court’s determination of the time for an extension of discovery.

       Bureau proposal:

        The Bureau proposes a six-month extension of the fact discovery period to give the
parties time to complete the numerous tasks that remain and to decrease the likelihood of
additional disputes before the Court:
       1. Fact discovery is extended until June 7, 2019.
       2. All expert and dispositive motion deadlines in the August 10, 2018 Order are
          extended by a corresponding six months.

       Navient proposal:

       Although Navient has opposed prolonged discovery in this matter, in light of the
discussion at the December 10 hearing, it makes the following proposal:
       1. Fact discovery is extended until April 8, 2019.
       2. All expert and dispositive motion deadlines in the August 10, 2018 Order are
          extended by a corresponding four months.

                                              Respectfully submitted,

                       /s/ Nicholas Jabbour                                /s/ Daniel Kearney
